218 F.2d 866
95 U.S.App.D.C. 55
Joseph M. DEL NERO, Appellant,v.LITTLE TAVERN SHOPS, Inc. and Frank Mazza, Appellees.
No. 12203.
United States Court of Appeals, District of Columbia Circuit.
Argued Jan. 17, 1955.Decided Jan. 27, 1955.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, Judge.
Mr. Rutherford Day, Washington, D.C., for appellant.
Mr. Albert F. Beasley, Washington, D.C., for appellee Little Tavern Shops, Inc.
Mr. Abraham S. Goldstein, with whom Mr. Thomas E. Lodge, Washington, D.C., was on the brief, for appellee Mazza.
Before EDGERTON, WILBUR K. MILLER, and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant sued appellees for assault and battery.  He recovered $1 against [95 U.S.App.D.C. 56] appellee Mazza and nothing against Mazza's employer, appellee Little Tavern Shops.  We find no error.


2
Affirmed.